DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of storage “vessels” of claim 24 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, 24-28, 36-40, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 21, 24-28, 36-40, 43 and 44 are rejected for being dependent on claim 16.

Claim 16 recites the limitation “wherein the system further comprises the plurality of machine tools, and wherein at least one of the machine tools comprise a rotary union” in the last three lines of the claim, which is indefinite for the term “plurality of machine tools” lacking antecedent basis and being unclear if Applicant is referencing the plurality of machining tools in line 17 or not.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “wherein at least one of the machining tools comprises a rotary union”.

Claims 43 and 44 depend on claim 41, a canceled claim, and is therefore indefinite for being unclear what claim each depends from to establish the metes and bounds of the claim.  For purposes of examination, each of claims 43 and 44 will be dependent on claim 16

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 21, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2005/0268938), hereinafter referred to as Johnson, Skerlos et al. (US 7,414,015), hereinafter referred to as Skerlos, in view of Dionne et al. (US 2012/0237311), hereinafter referred to as Dionne,
and in further view of Sasanecki (US 2002/0081167), hereinafter referred to as Sasanecki.

Regarding claim 16, Johnson teaches a system (Fig. 1) for (capable of distributing the fluid based on structure the fluid delivery structure shown in Fig. 1) distributing a supercritical machining fluid (supercritical carbon dioxide, paragraph 0027, “As utilized herein the term "high-pressure carbon dioxide" refers to carbon dioxide at a pressure greater than its critical pressure of 1060 psig… if the temperature associated with the carbon dioxide is greater than 88.degree.  F., the fluid will be in supercritical phase.”), the system comprising:
a storage tank (10) constructed and arranged to store a liquid (liquid CO2; see paragraph 044, “The CO.sub.2 bulk tank 10 normally contains liquid CO.sub.2 with a vapor headspace maintained at a pressure between 250 and 350 psig and a temperature between -9.degree.  F. and 10.degree.  F.”) and comprising an outlet (outlet at the bottom of 10) adjacent a bottom portion (bottom of 10) of the storage tank;
a pressure booster (comprising booster pump 15 and pressurization means 20) fluidly coupled to the outlet and constructed and arranged to receive the liquid from the first storage tank to (fluid pipes connect the pressure booster to storage tank 10 in Fig. 1) and increase a pressure (increase of 50-120 psi, paragraph 044, “…CO2 booster pump 15.  The pump raises the pressure of the CO2 approximately 50to 120 psi…”) of the liquid to a first pressure (50 to 120 psi higher than 250-350 psi of the storage tank 10; see paragraph 0044 and paragraph 0045, “The CO2 is pressurized in CO2 pressurization means 20 to a pressure as high as the pressure at maximum loading in buffer volume 80…”, ) greater than a critical pressure (the critical pressure of the CO2 is disclosed in paragraph 0027 to be 1060 psig, and the pressure leaving 20 is disclosed as having a pressure equal to the maximum loading pressure in buffer volume 80, which is shown in paragraph 0039 to be 3100 psig; paragraph 0045 “The CO.sub.2 is pressurized in CO.sub.2 pressurization means 20 to a pressure as high as the pressure at maximum loading in buffer volume 80 plus the line pressure drop between CO.sub.2 pressurization means 20 and buffer volume 80. The CO.sub.2 normally increases in temperature by approximately 20.degree. F. across CO.sub.2 pressurization means 20, and exits at a temperature ranging from about 10 to 30.degree. F.”, therefore the pressure is greater than the critical pressure) of the gas in liquid form (fluid is in liquid form since the pressure is 3100 psig leaving 20 and the temperature leaving 20 is below the critical temperature as disclosed in paragraph 0027 states “In the event that the temperature associated with the carbon dioxide is below its critical temperature of 88.degree. F. and is at high pressure it will be understood that the fluid is in liquid phase” and paragraph 0045 states that the CO2 leaving pressurization means 20 is between 10 and 30 F, “The CO.sub.2 normally increases in temperature by approximately 20.degree. F. across CO.sub.2 pressurization means 20, and exits at a temperature ranging from about 10 to 30.degree. F.”);
a heater (35) fluidly coupled to the pressure booster and constructed and arranged to increase a temperature (temperature of high pressure liquid CO2 leaving 20) of the liquid to a first temperature (temperature of CO2 fluid leaving 35 which is at least 100 F; paragraph 0047-0048, “[0047] The CO.sub.2 flows through heater unit 35, which raises the temperature of the CO.sub.2 to the temperature required for CO.sub.2 purification unit 40. Heater 35 is necessary because the heat recovery in heat exchangers 29 and 30 is not totally efficient. [0048] CO.sub.2 purification unit 40 can be selected from any purification device capable of operating at a temperature greater than the temperature of the CO.sub.2 exiting pressurization means 20. Preferably, the unit operates at temperatures between 100.degree. F. and 1000.degree. F., and most preferably at temperatures between 200.degree. F. and 700.degree. F.”) greater than a critical temperature (88 F, see paragraph 0027 which states “the carbon dioxide is below its critical temperature of 88.degree. F. and is at high pressure it will be understood that the fluid is in liquid phase.”) of the liquid, wherein upon increasing the pressure of the liquid to the first pressure and increasing the temperature of the liquid to the first temperature, the liquid transforms into a supercritical fluid (supercritical CO2; the CO2 leaving HX 35 is above the critical pressure and temperature of CO2 disclosed in paragraph 0025; see paragraphs 0047-0048, “The CO.sub.2 flows through heater unit 35, which raises the temperature of the CO.sub.2 to the temperature required for CO.sub.2 purification unit 40… CO.sub.2 purification unit 40 can be selected from any purification device capable of operating at a temperature greater than the temperature of the CO.sub.2 exiting pressurization means 20. Preferably, the unit operates at temperatures between 100.degree. F. and 1000.degree. F., and most preferably at temperatures between 200.degree. F. and 700.degree. F.”);
a storage vessel (80) fluidly coupled to the heater, the storage vessel constructed and arranged to receive the supercritical fluid and maintain a pressure (pressure at which the supercritical is maintained by temperature adjustment means; see paragraph 0055, “The CO.sub.2 in buffer volume 80 may be heated or cooled by buffer volume temperature adjustment means 81”) of the supercritical fluid at a pressure (desired pressure exiting the storage vessel 80) greater than the critical pressure of the liquid and a temperature (temperature of fluid exiting storage vessel 80; paragraph 0042, “In a preferred embodiment the buffer volume temperature should be maintained slightly above ambient at approximately 110 to 120.degree. F.”) greater than the critical temperature of the liquid; and 
a distribution system (comprising valve 90, filter 92 and pipe leaving filter 92) fluidly coupled to the storage vessel and constructed and arranged to (limitation is functional and met since all of the structure claimed for supercritical fluid delivery is met, wherein the machining tools are not part of the system and are furthermore known to use supercritical fluid) deliver the supercritical fluid from the storage vessel to a type of machining tool (application tool 100, see paragraph 0029, “As illustrated in FIG. 1, the supply system includes a carbon dioxide bulk tank 10 for holding the carbon dioxide delivered to the semiconductor application tool 100.”).



    PNG
    media_image1.png
    524
    913
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Johnson.

Johnson does not teach explicitly being constructed and arranged to deliver the supercritical fluid to a plurality of machining tools, wherein the plurality of machining tools is a plurality of cutting tools, wherein at least one of the machining tools comprises a rotary union configured to be lubricated with the supercritical fluid; a plurality of lubrication modules in fluid communication with the distribution system, wherein each lubrication module of the plurality of lubrication modules includes a pressure reducing regulator configured to provide a desired flow rate of the supercritical fluid to an associated machining tool of the plurality of machining tools.

Sasanecki teaches a coolant delivery system (Fig. 1) constructed and arranged to deliver (cooling) fluid to a plurality of machining tools (plurality of 114s), wherein the plurality of machining tools is a plurality of cutting tools (each 114 is cutting tool shown in Fig. 2; see paragraph 0020, “The cooling fluid is then distributed via the distribution network 16 to various work stations 114, 114'”); 
a plurality of lubrication modules (36A-36D which each comprise a solenoid and a valve; see paragraph 0025, “…the coolant distribution network 16 includes 
solenoids 36A-36D located on the manifold to independently open and close each 
of the ports 42A-42D to each feed line 32A-32D.  Alternatively, appropriate valves may be used in conjunction with the solenoids or in place of the solenoids to independently regulate the flow through each of the ports to each feed line 32.  Thus, the flow in each feed line 32A-32D may be turned on or off or otherwise regulated independently in pressure and flow.”) in fluid communication with the distribution system, wherein each lubrication module of the plurality of lubrication modules includes a pressure reducing regulator (“valve” in paragraph 0025, “The main manifold 22 of the coolant distribution network 16 includes solenoids 36A-36D located on the manifold to independently open and close each of the ports 42A-42D to each feed line 32A-32D. Alternatively, appropriate valves may be used in conjunction with the solenoids or in place of the solenoids to independently regulate the flow through each of the ports to each feed line 32. Thus, the flow in each feed line 32A-32D may be turned on or off or otherwise regulated independently in pressure and flow.”) configured to provide a desired flow rate (flow rate passing through the valve of paragraph 0025) of the fluid to an associated machining tool (one of 114s associated with 36A-36D) of the plurality of machining tools.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Johnson, such that there were a plurality of cutting tools, each having a lubrication module, as taught by Sasanecki, in order to provide the predictable result of increasing the amount of machining, by using the plurality of machining tools, which can be accomplished while providing supercritical fluid to each of the plurality of cutting tools to prolong the life of the machining tools. 

Skerlos teaches a system (Fig. 1) for delivering supercritical fluid (supercritical co2, paragraph 0031, “In an embodiment of the setup 10, CO.sub.2 from tank A may be pressurized to supercritical pressures by pressure booster C”), used as a coolant, to a machining tool (paragraph 0032, “tapping torque machine O”), comprising a cutting tool (tapping is a cutting process, therefore the tapping torque machine is a cutting tool) thereby prolonging the life of the tool.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system by modifying one of the plurality of machining tools taught by Johnson, as modified, to be a cutting tool that requires supercritical fluid as a coolant, as taught by Skerlos, in order to provide the predictable result of reliably delivering supercritical fluid to a cutting tool which performs a cutting process, in order to cool the cutting tool, thereby prolonging the life of the cutting tool and expanding the capabilities of the plurality of machining tools by adding cutting.

Dionne teaches a system (Fig. 5) for delivering carbon dioxide as a lubricant/coolant (see Abstract) to a rotary union of a machining tool (rotary union 158 of a CNC machining tool; see paragraph 0003), wherein the machining tool is a cutting tool, (Fig. 4, cutting tool 34; see paragraph 0015 “Thus, controlling the pressure and flow rate of the overpressure controls the temperature internal to the CNC network. Essentially, a relatively lower-pressure and higher-temperature gas is mixed with a boiling liquid carbon dioxide to produce a dense isobaric fluid flow within the CNC machining system without bringing the temperature below 20.degree. F. (-6.5.degree. C.). The amount of cooling produced at the cutting tool 34 and cut zone can be controlled by the amount of liquid carbon dioxide delivered through conduit 28. Also, the coolant ports within the cutting tool 34”), wherein the delivery of the carbon dioxide to the (spinning) cutting tool is delivered through the rotary union which allows previously required nozzles and feed lines required for delivering lubricant/coolant and are known to become misaligned through the operation of the machine tool operating, to be eliminated (see paragraph 0004, “Often times, the moving parts of the CNC machine contact the nozzles or feed lines, causing damage which require repairs, realignment and downtime. Also, flooded applications are quite difficult to control during micro-machining or high-precision applications.”) out of the way, thereby saving downtime for realignment.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the cutting tool of Johnson, as modified, with rotary union for delivering fluid to the cutting tool, as taught by Dionne, in order to provide the similar and predictable result of delivering supercritical fluid at a pressure to the cutting tool without the need for delivery nozzles or the need to realign delivery nozzles and lines previously used in the art for cooling/lubricant delivery, thereby leading to less downtime.


Regarding claim 21, Johnson, as modified, teaches the system according to claim 16, however wherein the storage vessel comprises one or more heating elements (temperature adjustment means 81 comprises heating element in the form of a cable heater; paragraph 0055, “It is typically designed to make up for heat losses or gain between buffer volume 80 and ambient temperatures. Equipment that may be employed for buffer volume temperature adjustment means 81 includes heat trace, an internal heater, an external band or cable heater”), however Johnson does not teach a controller configured to control the heating elements to maintain the supercritical fluid above a supercritical temperature of the supercritical fluid. 

Skerlos teaches everything discussed in claim 16 and further teaches that the supercritical fluid is pumped to storage vessel H which comprises heating element I, and wherein the storage vessel comprises a controller (computer L) configured to control the heating element (column 6, lines 1-11, “The computer L may be in communication with a heating element I and a pressure transducer K, both of which may be in communication with the vessel H, whereby if the temperature or pressure inside the vessel H falls outside a predetermined range, the computer directs the heating element I and/or the pressure transducer K to correct the environmental conditions to correspond with the predetermined range.”) to maintain the supercritical fluid above its (the supercritical fluid’s interpretation) supercritical temperature/pressure within the storage vessel.
	It should be noted that “to maintain the supercritical fluid above its supercritical temperature” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

In view of Skerlos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the storage vessel having the at least one heating element of Johnson, as modified, to include a controller, as taught by Skerlos, in order to provide the predictable result of keeping the supercritical fluid within a predetermined temperature/pressure range for the delivery using the controller, whereby maintaining the fluid as a supercritical fluid prevents crystals and liquid from forming.

Regarding claim 36 and 37, Johnson, as modified, teaches the system according to claim 16, wherein the liquid comprises liquid carbon dioxide (paragraph 0044, “liquid CO2”) (claim 36) and the supercritical fluid comprises supercritical carbon dioxide (paragraph 0027, “if the temperature associated with the carbon dioxide is greater than 88 F, the fluid will be in supercritical phase”) (claim 37).

Regarding claim 38, Johnson, as modified, teaches wherein the pressure booster (comprising 15) is a gas booster (15 is a booster pump).

Claims 24 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos, Dionne and Sasanecki as applied to claim 16, in further view of Kikuchi et al. (US 2013/0008781), hereinafter referred to as Kikuchi.

Regarding claim 24, Johnson, as modified, teaches the system according to claim 16, however does not teach wherein the storage vessel is one of a plurality of storage vessels, and wherein each storage vessel of the plurality of storage vessels is coupled to a subset of machining tools of the plurality of machining tools. Pertinent is that the storage vessel (80) taught by Johnson in claim 16 is a buffer volume (see Fig. 1, 80 is labeled as a buffer volume) and is maintained at a pressure that exceeds the pressure required (see Abstract; “The pressure in the buffer volume is maintained at a pressure that exceeds the pressure required by the application tool. The temperature in the buffer volume is further adjusted to modify the density of the carbon dioxide and based thereon the size of the buffer volume.”).

Kikuchi teaches a fluid delivery system (Fig. 1) which includes a first storage vessel (21) in the form of a buffer volume and a second storage vessel (50) downstream of the first storage vessel, wherein the second storage vessel serves the purpose of accepting excess pressure from the first storage vessel if the pressure within the first storage vessel exceeds a predetermined pressure (see paragraph 0031, “A second buffer tank 50 which retains the fluorine gas discharged from the first buffer tank 21 is provided downstream of the pressure regulating valve 23 in the branch passage 22. That is, if the internal pressure of the first buffer tank 21 exceeds the predetermined pressure, the fluorine gas in the first buffer tank 21 is discharged through the pressure regulating valve 23, and the discharged fluorine gas is led to the second buffer tank 50.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Johnson, as modified, to include a second storage vessel downstream of the storage vessel in the form of a second buffer volume, as taught by Kikuchi, in order to provide the predictable result of maintaining the storage vessel below a predetermined pressure by allowing elevated pressure within the storage vessel to be discharged to the second storage vessel, thereby leading to better delivery pressure control of the supercritical fluid to the plurality of machine tools.

Sasanecki teaches everything discussed in claim 16, and further teaches controlling the valves of the lubricant modules (36A-36D discussed in claim 16) to deliver coolant to a subset of machining tools (subset of plurality of machines 114s and 114’ which have fluid delivered to them when any of at least two of valves 36A-36D are open and at least one of valves 36A-36D are closed; see paragraph 0025, “The main manifold 22 of the coolant distribution network 16 includes solenoids 36A-36D located on the manifold to independently open and close each of the ports 42A-42D to each feed line 32A-32D. Alternatively, appropriate valves may be used in conjunction with the solenoids or in place of the solenoids to independently regulate the flow through each of the ports to each feed line 32. Thus, the flow in each feed line 32A-32D may be turned on or off”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Johnson, as modified, to couple each of the storage vessels of the plurality of storage vessels with a subset of machining tools of the plurality of machining tools, as taught by Sasanecki, in order to provide the predictable result of sending the supercritical fluid within the storage vessel and second storage vessel, at a desired pressure, at any number of the machine tools while not delivering supercritical fluid to others of the plurality of machine tools, thereby leading to variable machining throughput capacity.

Regarding claim 40, Johnson, as modified, teaches the system of claim 16, however does not teach wherein the storage vessel comprises a plurality of tanks fluidly coupled to one another.

Kikuchi teaches a fluid delivery system (Fig. 1) having a plurality of tanks (21 and 50) comprising a first storage vessel (21) in the form of a buffer volume and a second storage vessel (50) downstream of the first storage vessel, wherein the second storage vessel serves the purpose of accepting excess pressure from the first storage vessel if the pressure within the first storage vessel exceeds a predetermined pressure (see paragraph 0031, “A second buffer tank 50 which retains the fluorine gas discharged from the first buffer tank 21 is provided downstream of the pressure regulating valve 23 in the branch passage 22. That is, if the internal pressure of the first buffer tank 21 exceeds the predetermined pressure, the fluorine gas in the first buffer tank 21 is discharged through the pressure regulating valve 23, and the discharged fluorine gas is led to the second buffer tank 50.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Johnson, as modified, to include a second storage vessel downstream of the storage vessel in the form of a second buffer volume, as taught by Kikuchi, in order to provide the predictable result of maintaining the storage vessel below a predetermined pressure by allowing elevated pressure within the storage vessel to be discharged to the second storage vessel, thereby leading to better delivery pressure control of the supercritical fluid to the plurality of machine tools.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos, Dionne and Sasanecki as applied to claim 16, in further view of Grant (US 2009/0320655), hereinafter referred to as Grant.

Regarding claims 25, 26, and 27, Johnson, as modified, teaches the system of claim 16, however does not teach the system further comprising one or more lubricant distribution systems constructed and arranged to deliver lubricant to the plurality of machining tools (claim 25); a plurality of lubrication modules in fluid communication with the one or more lubricant distribution system and the distribution system, and wherein the plurality of lubrication modules are configured to combine a lubricant with the supercritical fluid, and wherein each lubrication module of the plurality of lubrication modules is in fluid communication with one or more machining tools of the plurality of machining tools. (claim 26); wherein the lubricant is combined with the supercritical fluid before being delivered to the plurality of machining tools (claim 27).

Grant teaches a system (Fig. 1) which has a lubrication distribution system (comprising 18) which mixes a supercritical fluid (supercritical carbon dioxide; paragraph 0014) with a lubricant (lubricant from 18 which may be oil, see paragraph 0020) in a lubrication module (mixing valve 26; see paragraph 0022) which is then delivered to a machining tool (12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Johnson, as modified, such that each of the plurality of machining tools includes its own lubrication module in the form of a mixing valve for mixing the supercritical fluid with a lubricant as taught by Grant, in order to provide the predictable result being capable of providing a unique mixture of supercritical cooling fluid and lubricant to thereby meet the cooling and lubrication needs of each individual machining tool wherein the lubrication is capable of extending the lifespan of the tool piece of each the machining tool.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos, Dionne and Sasanecki as applied to claim 16, in further view of Agrawal et al. (US 2006/0000358), hereinafter referred to as Agrawal.

Regarding claim 28, Johnson as modified teaches the system according to claim 16, however does not teach wherein the plurality of machining tools are located within a machining facility, and the storage tank, pressure booster, heater and storage vessel are located exterior to the machining facility.
It should be noted that the machining facility is not being interpreted as part of the system and that so long as the system is capable of being used wherein the plurality of machining tools are located within a machining facility, and the storage tank, pressure booster, heater and storage vessel be configured to be located exterior to the machining facility.

Agrawal teaches a system which delivers a fluid (CO2) using storage tanks, pressurization pumps, heat exchangers, etc. outside of a facility (Fig. 1, 100; see paragraph 0008 wherein the facility is a clean room but could be a machine room using a machining tool, see paragraph 0028) in order to minimize the dimensional requirements of the facility (see paragraph 0008 and paragraph 0029).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Johnson, as modified, including the storage tank, pressure booster, heater, and storage vessel, to be capable of being located outside of a machining facility comprising the plurality of machining tools, in order to provide the predictable result of minimizing the dimensional requirements of the machining facility as taught by Agrawal, by keeping the system components outside.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos, Dionne and Sasanecki as applied to claim 16, in further view of Isom et al. (US 2013/0213521), hereinafter referred to as Isom.

Regarding claim 39, Johnson, as modified, teaches the system according to claim 16, but does not teach wherein the heater is an electric vaporizer.

Isom teaches a vaporizer (Fig. 1, 116) for vaporizing liquefied gases and further discloses in paragraph 0027 “Atmospheric or electric vaporizers or combinations may be located on the skid for maximum efficiency and ease of maintenance and all filling equipment is designed to use minimum space.”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the heater of Johnson to be that of comprising at least an electric vaporizer as taught by Isom in order to provide the predictable result of maximizing efficiency while using a minimal amount of space.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos, Dionne and Sasanecki as applied to claim 16, in further view of Wodjenski (US 2005/0051233), hereinafter referred to as Wodjenski.

Regarding claim 43, Johnson, as modified, teaches the system of claim 16, however does not teach wherein at least one machining tool of the plurality of machining tools includes a valve configured to facilitate switching between the supercritical machining fluid and a non-supercritical machining fluid.

Wodjenski teaches a system (Fig. 2) which delivers fluid for a manufacturing process’s tools (semiconductor manufacturing tools; see paragraph 0001), wherein a machining tool (comprising Fig. 2 and the tool) includes a valve (AV25) configured to facilitate switching between a first machining fluid (within 50) and a second machining fluid (within 52), wherein when the first machining fluid is depleted, the second machining fluid is immediately switched to, to provide a constant flow of fluid (see paragraph 0001, “The present invention relates generally to gas storage and dispensing vessels, and particularly to multi-vessel arrays that require successive change-over to provide ongoing supply of gas to a gas0consuming process unit.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified, Johnson, as modified, such that in addition to the supercritical fluid source, there be a second supercritical fluid source (otherwise known as a conventional machining fluid) as well as a valve for switching from the supercritical fluid to the second supercritical fluid in order to provide the similar and predictable result of switching to the second supercritical fluid when the supercritical fluid is depleted, thereby allowing for a continuous feed of supercritical fluid to the machining tools without downtime due to running out of supercritical fluid.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos, Dionne and Sasanecki as applied to claim 16, in further view of Olander et al. (US 2003/0226588), hereinafter referred to as Olander.

Regarding claim 44, Johnson, as modified, teaches the system according to claim 16, however has not yet taught wherein at least one machining tool of the plurality of machining tools comprises: a spindle; a pressure transducer configured to sense a pressure of the supercritical fluid upstream from the spindle; a valve configured to purge the at least one machining tool; and a processor configured to operate the valve to purge the at least one machining tool based at least in part on the sensed pressure in at least one operating mode.

Sasanecki teaches everything discussed in claim 1, as well as wherein the machining tool comprises a spindle (142).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the machining tool of Johnson, as modified, to further comprise a spindle as taught by Sasaneck as a mechanical expedient for transferring the torque of the machining tool motor to the cutting tool of the machining tool.

Olander teaches a system which delivers fluid (Fig. 3A, within cylinder 302) to a tool (semiconductor process tool further comprising the fluid lines of Fig. 3A; see paragraph 0067), wherein the fluid lines of the tool include a pressure transducer (Fig. 3A, 313) configured to sense a pressure of the fluid upstream from the outlet 310 which leads to the tool of the machine); a valve (324) configured to purge (using purge gas from pressure regulator 322; see paragraph 0147, “The purge gas is regulated to a desired pressure level by regulator 322 in the purge gas feed line 320.  Although not shown, the set point of purge gas regulator 322 may be selectively adjusted, by coupling regulator 322 with CPU 354, in corresponding manner to the connection of CPU 354 to regulator 321.”) the tool; and a processor (Fig. 3A, 352) configured to operate the valve (see paragraph 0129, “Valve 324 is coupled with valve actuator 388, which in turn is joined to CPU 354 by signal transmission line 390.”) to (Olander comprises all of the structure required to perform the function) purge the at least one machining tool based at least in part on the sensed pressure in at least one operating mode (mode when fluid line system of the tool is being purged).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Johnson, as modified, such that the fluid lines of the machining tool are modified to include a pressure transducer, valve and processor, combined with a purge gas, as taught by Olander, in order to provide the predictable result of purging the lines/valves/components of the machine tool of debris, air and any matter which reduces the operation of the machine tool.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the drawings objection, Applicant argues that Fig. 2 and Fig. 5 each show tanks 240 and 506, respectively, and therefore constitute a plurality of storage vessels as claimed in claim 24, however this argument is not persuasive since Fig. 2 and 5 are different embodiments and still do not show a plurality of storage vessels.

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the rejection(s) of claim(s) 16, 21, 36-38 and 41 under 35 U.S.C 103 have been fully considered and are persuasive, in view of the recitation of a claimed rotary union.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the Examiner turns to Dionne, discussed in the action above, to disclose the advantages of using a rotary union to send coolant/lubricant to a cutting tool, thereby eliminating the need for delivery nozzles and fluid lines which can become misaligned during operation and lead to downtime for realignment (see paragraph 0004, “Often times, the moving parts of the CNC machine contact the nozzles or feed lines, causing damage which require repairs, realignment and downtime. Also, flooded applications are quite difficult to control during micro-machining or high-precision applications.”).  
The Applicant argues that one of ordinary skill in the art would not have recognized that the use of a supercritical fluid with a rotary union, as the Examiner has done, in view of Dionne, was obvious since supercritical fluids through rotary unions cause pressure variation that leads to failures, increased wear, relative to transmission of non-supercritical fluids.  The argument is not persuasive since Dionne is explicit in paragraph 0006, that one of ordinary skill in the art would have considered the effects on rotary unions using high pressure/high temperature liquid CO2 and supercritical carbon dioxide coolants, including parts of the rotary union (paragraph 0006, “With regards to liquid carbon dioxide processes, liquid carbon dioxide requires very high pressure system components and a through-system temperature of less than 30.degree. Celsius. Subsequently, system heat and rotary seal compatibility issues can become a significant constraint using this conventional approach. The same is true and exaggerated for supercritical carbon dioxide. More important, additive schemes become extremely limited due to the selective solubility of both liquid and supercritical carbon dioxide coolants.”).  Dionne goes on to say in paragraph 0007, “It is therefore an object of the present invention to overcome both internal and external icing problems as experienced in the prior art using dense phase carbon dioxide fluids. It is a further object of the present invention is to provide a method and apparatus to transport a dense fluid through a rotating tool during a machining process at temperatures above 20.degree. F. (-7.degree. C.) such that the dense fluid can lubricate and/or remove excess process heat at the tool-substrate or tool-chip interfaces.”, wherein the dense phase fluid includes liquid carbon dioxide at or above its triple point (paragraph 0008, “The dense fluid preferably includes liquid carbon dioxide at or above its triple point”).  
In view of paragraph 0007-0008 it is clear that Dionne considers using liquid CO2 above its triple point, and based on paragraph 0006, acknowledges that supercritical fluid exhibits the same issues as the liquid at or above its triple point, only more so, thereby showing that Dionne considers the use of a rotary union and supercritical fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763